UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


NANCY JACOBS,                           
                 Plaintiff-Appellant,
                 v.
HAMLET HMA, INCORPORATED, a/k/a               No. 01-1978
Health Management Associates,
Incorporated, d/b/a Hamlet Hospital,
                 Defendant-Appellee.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge;
                James A. Beaty, Jr., District Judge.
                           (CA-00-649-1)

                  Submitted: February 15, 2002

                      Decided: March 8, 2002

      Before MOTZ, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Angela Newell Gray, GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Julianna C.
Theall, Virginia A. Bain, SMITH, HELMS, MULLISS & MOORE,
L.L.P., Greensboro, North Carolina, for Appellee.
2                      JACOBS v. HAMLET HMA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Nancy Jacobs appeals the district court’s orders granting summary
judgment to her former employer, Hamlet HSA, Inc. ("Hamlet"), on
her age discrimination claims under the Age Discrimination in
Employment Act (ADEA), 29 U.S.C.A. §§ 621-634 (West 1999 &
Supp. 2001) and the North Carolina Equal Employment Practices Act
(NCEEPA), N.C. Gen. Stat. § 143-422.2 (2000); and granting judg-
ment as a matter of law to Hamlet on her negligent and intentional
infliction of emotional distress claims. We affirm.

   We have reviewed the parties’ briefs, the joint appendix and sup-
plemental joint appendix, the district court’s orders and rulings from
the bench. The court properly found that Jacobs failed to show the
legitimate, nondiscriminatory reasons Hamlet offered for terminating
her were pretextual. See Reeves v. Sanderson Plumbing Prods., Inc.,
530 U.S. 133, 137-39 (2000). Furthermore, the court properly con-
cluded that Jacobs failed to establish her negligent and intentional
infliction of emotional distress claims as a matter of law. See Soder-
lund v. Kuch, 546 S.E.2d 632, 636 (N.C. Ct. App. 2001). Accord-
ingly, we affirm on the reasoning of the district court. Jacobs v.
Hamlet HMA, Inc., No. CA-00-649-1 (M.D.N.C. July 24 & Sept. 13,
2001). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED